IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Belinda Davis,                            :
                          Petitioner      :
                                          :
                 v.                       :          No. 691 C.D. 2018
                                          :
Department of Human Services,             :
                      Respondent          :


                                       ORDER

                 NOW, May 13, 2019, upon consideration of petitioner’s

application for reconsideration, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge